Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, and 13-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190102783 A1 Sanjay; Addicam et al. (hereinafter Sanjay).
Re claims 1, 10, and 19, Sanjay teaches
1. A data analysis method based on an intelligent speech device, comprising: acquiring, by the intelligent speech device, feature information o a user visiting a shop: and (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
uploading, by the intelligent speech device to a cloud, user data and identification information of the shop, based on the acquired feature information of the user visiting the shop, so that the cloud performs data analysis based on the user data and the identification information of the shop. (sending to cloud, shopping features such as age or gender, user interest at a time and for a period od time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)

Re claims 2 and 11, Sanjay teaches
2. The method according to claim 1. wherein uploading by the intelligent speech device to the cloud user data and identification information of the shop based on the acquired feature information of the user visiting the shop comprises: mining, by the intelligent speech device, the user data according to the acquired feature information of the user visiting the shop; and (mining is extraction and expressly taught, shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
uploading, by the intelligent speech device to the cloud, the user data and the identification information of the shop. (sent to cloud, shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)



Re claims 4 and 13, Sanjay teaches. The method according to claim 1, wherein acquiring by the intelligent speech device feature information of the user visiting the shop comprises at least one of: 
acquiring, by the intelligent speech device, a time of the user visiting the shop via the camera:
acquiring, by the intelligent speech device, via the camera, the identification information of the user visiting the shop and passing by a goods shelf monitored by the camera, and the identification in formation of the goods shall; 
acquiring, by the intelligent speech device, with the camera, a stay duration of the user visiting the shop before the goods shelf monitored by the camera, the identification information of the user and the identification information of the goods shelf; (user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
acquiring, by the intelligent speech device, query information of- the user visiting the shop; or 
acquiring, by the intelligent speech device, the identification information of the user who visits the shop and concerns the shop by scanning a code, wherein the user who concerns the shop by scanning the code is a user who concerns a WeChat official account of the shop by scanning a two- dimensional code on a display screen.

Re claims 5 and 14, Sanjay teaches
5. The method according to claim 4, wherein uploading by the intelligent speech device to the cloud user data and identification information of the shop based on the acquired feature information of the user visiting the shop comprises at least one of: 
uploading, by the intelligent speech device to the cloud, the time of the user visiting the shop and the identification information of the shop based on the time of the user visiting the shop: 
uploading, by the intelligent speech device to the cloud, the identification information of the user passing by the goods shelf monitored by the camera, the identification information of the goods shelf and the identification information of the shop, based on the identification information of the user visiting the shop and passing by the goods shelf monitored by the camera and identification information of the goods shelf; 
uploading, by the intelligent speech device to the cloud, the stay duration of the user who stays before the goods shelf monitored by the camera, the identification information of the user, the identification information of the goods shelf and the identification information of the shop, based on the stay duration of the user who visits the shop and stays before the goods shelf monitored by the camera, the identification information of the user and the identification information of the goods shelf; (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
uploading, by the intelligent speech device to the cloud, the query information of the user and the identification information of the shop, based on the query information of the user visiting the shop: or 
uploading, by the intelligent speech device to the cloud, the identification information of the user who visits the shop and concerns the shop by scanning the code and the identification information of the shop, based on the identification information of the user who visits the shop and concerns the shop by scanning the code.

Re claims 6, 15, and 20, Sanjay teaches
6. A data analysis method based on an intelligent speech device, comprising: receiving, by a cloud, user data and identification information of a shop uploaded by the intelligent speech device, wherein the user data is uploaded by the intelligent speech device based on acquired feature information of the or more users; and (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
performing, by the cloud, data analysis based on the user data and the identification information of the shop. (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)

Re claims 7 and 16, Sanjay teaches
7. The method according to claim 6, wherein receiving by the cloud the user data and identification information of a shop uploaded by the intelligent speech device comprises at least one of: receiving, by the cloud, a user's gender and ‘or age uploaded by the intelligent speech device, as well as the identification in formation of the shop; 
receiving, by the cloud, a time of a user visiting the shop and the identification information of the shop uploaded by the intelligent speech device; 
receiving, by the cloud, the identification information of a user passing by a goods shelf monitored by the camera, identification information of the goods shelf and the identification information of the shop uploaded by the intelligent speech device; 
receiving, by the cloud, a stay duration of a user before the goods shelf monitored by the camera, the identification information of the user, the identification information of the goods shelf. and the identification information of the shop uploaded by the intelligent speech device: (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
receiving, by the cloud, the query information of a user and the identification information of the shop uploaded by the intelligent speech device: or 
receiving, by the cloud, the identification information of a user who concerns the shop by scanning a code and the identification information of the shop uploaded by the intelligent speech device.

Re claims 8 and 17, Sanjay teaches
8. The method according to claim 7, wherein performing by the cloud data analysis based on the user data and the identification information of the shop comprises at least one of: analyzing, by the cloud, gender distribution information of users visiting the shop within a preset time length, based on the user's gender and the identification information of the shop; (number of shoppers using age or gender using the analytics and machine learning, shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0040 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
analyzing, by the cloud, age distribution information of users visiting the shop within the preset time length, based on the user's age and the identification information of the shop; (number of shoppers using age or gender using the analytics and machine learning, shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0040 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7) 

 analyzing, by the cloud, shop-visiting distribution in formation of users visiting the shop within the preset time length, based on the time of the users visiting the shop and the identification information of the shop; 
analyzing, by the cloud, the number of users passing by the goods shelf monitored by the camera within the preset time length, based on the identification information of users passing by the goods shelf monitored by the camera, the identification information of the goods shelf and the identification information of the shop; 
analyzing, by the cloud, the number of users staying before the goods shelf within the preset time length based on the stay duration of the user before the goods shelf monitored by the camera, the identification information of the user, the identification information of the goods shelf and the identification information of the shop. wherein the user whose stay duration is greater than a preset duration threshold is determined to be in a stay state; 
analyzing, by the cloud, question distribution information of users visiting the shop within the preset time length, based on the query information of the users and the identification information of the shop; or 
counting, by the cloud, the number of users who visit the shop and concern the shop by scanning a code within the preset time length, based on identification information of the users who concern the shop by scanning the code and the identification information of the shop.

Re claims 9 and 18, Sanjay teaches
9. The method according to claims 6, further comprising: acquiring, by the cloud, operation data of the shop: and (mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
performing, by the cloud, statistics on business data of the shop based on the operation data and the received user data and the identification information of the shop. (mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190102783 A1 Sanjay; Addicam et al. (hereinafter Sanjay) in view of US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips).
Re claims 3 and 12, Sanjay teaches3. The method according to claim 2, wherein acquiring by the intelligent speech device feature information of the user visiting the shop comprises: 
acquiring, by the intelligent speech device, a face image of the user via a camera; (using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
wherein mining by the intelligent speech device the user data according to the acquired feature information of the user visiting the shop comprises: recognizing, by the intelligent speech device, the user's gender and/or age, based on the face image of the user… (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
wherein uploading by the intelligent speech device to the cloud the user data and the identification information of the shop comprises: uploading, by the intelligent speech device to the cloud, the user's gender and-or age as well as the identification information of the shop. (shopping features such as age or gender, user interest at a time and for a period of time a shopper is in an area, such as by using recognition e.g. facial… then mining such data for analytical/statistical analysis at a cloud with IOT… 0031 0033 0066 0074 0075 fig. 2, 3a, 4, and 7)
However, Sanjay while teaching machine learning fails to teach
…with a pre-trained information recognition model; and (Phillips trained models continuously 0071)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sanjay to incorporate the above claim limitations as taught by Phillips to allow for improvement of Sanjay’s machine learning to include Phillips learning models for future prediction of user behavior and reduced errors for analytics and tracking purposes.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160210100 A1	Ng; Albert Han et al.
Facial recognition for age/gender

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov